 CENTRAL VIRGINIA ELECTRIC COOPERATIVECentral Virginia Electric Cooperative and Interna-tional Brotherhood of Electrical Workers, Local467. Cases 5-CA-11335 and 5-CA-11685January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANOn August 29, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief. Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,2findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Central Virgin-ia Electric Cooperative, Lovingston, Virginia, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.i Respondent's request for oral argument is hereby denied a tiherecord, the exceptions, and the brief adequately present the issues and thepositions of the parties.2 Resxondent has excepted to certain credibility findings made hb theAdministrative Law Judge It is the Hoard's established policy not tooverrule an administrative law judge's resolutions with respect to redi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dr' Wall Products,Inc, 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his filidinlgsDECISIONBERNARD RIES, Administrative Law Judge: Thismatter was heard in Lynchburg, Virginia, on March 24-25, 1980. The complaints raise questions as to whetherRespondent violated the collective-bargaining obligationsimposed upon it by Section 8(a)(5) of the National LaborRelations Act, as amended. IBriefs have been received from the parties. On thebasis of the briefs, the demeanor of the witnesses, and theentire record,2I make the following findings of fact,conclusions of law, and recommendations.I The pleadings establish that it is appropriate for the Hoard to exercisejurisdiction over Respondent2 Errors in the transcript have been noted and corrected254 NLRB No. 46Respondent provides electrical energy to customersfrom its facilities at Lovingston, Appomattox, and Pal-myra, Virginia. On July 10, 1978, the Charging Partywas certified as the collective-bargaining representativeof Respondent's 68 or 69 field and maintenance employ-ees. On August 3, 1978, the first negotiating meeting washeld. Bargaining continued until shortly before the hear-ing in these cases commenced, but no agreement wasreached.Based on a charge filed by the Union in August 1979,a complaint in Case 5-CA-11335 issued on October 24 ofthat year, alleging that Respondent had violated Section8(a)(5) and (I) of the Act. The operative paragraphreads:Since on or about February 26, 1979, Respondenthas failed and refused and continues to fail andrefuse to bargain collectively in good faith with theUnion and has instead engaged in a course of con-duct designed to undermine the Union's status ascollective-bargaining representative in the unit setforth above in paragraph 5, by the following actsand conduct:(a) maintaining and basing its collective-bargain-ing position upon the Union's alleged liability forthe cost to Respondent of a subcontractor;(b) failing and refusing to offer any meaningfulcontract proposals for the Union's consideration;(c) continuing to assert that further collective-bargaining meetings were futile unless the Unionwas willing to accept Respondent's proposal;(d) since on or about April 15, 1979, granting aseven percent wage increase to non-unit employees,while offering a wage increase no greater than threepercent to unit employees;(e) unilaterally subcontracting bargaining unitwork on or about June 15, 1979, and thereafter [sic]laying off unit employees, at a time when collec-tive-bargaining negotiations were continuing andimpasse had not been reached.After the Union had filed another charge on Novem-ber 30, 1979, a complaint in Case 5-CA-11685 wasissued on January 9, 1980. The allegations of the princi-pal paragraph are identical to those set out above, withthree exceptions: The paragraph begins, "Since on orabout October 4, 1979," instead of "February 26, 1979";and subparagraphs (c) and (d), above, are omitted. Byorder of January 18, 1980, the Regional Director consoli-dated the two cases for hearing. At the hearing, counselfor the General Counsel stated that, despite the omissionof subparagraphs (c) and (d) from the second complaint,all five specific allegations of the original complaint wereto be considered vital.The General Counsel's post-hearing brief, however,does not address three of the five allegations. The briefstates the "issues" as follows:1. D)id Respondent engage in bad faith surfacebargaining by insisting upon recouping from its em-ployees various amounts paid to a subcontractor417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhired to perform unit work before, during, and aftera two-week strike?2. Did Respondent violate Section 8(a)(5) of theAct during the course of negotiations with theUnion, and at a time when no impasse existed, byinstituting unilateral changes in terms and condi-tions of employment?The argument on brief addresses only these two issues,and I must therefore assume that the General Counsel nolonger attaches any independent significance to the otherthree complaint allegations. The reference to "surfacebargaining" in the first stated issue is repeated in the ar-gument on that issue, but the General Counsel is notwholly consistent thereafter. The findings ultimately re-quested by the brief are that "Respondent violated Sec-tion 8(a)(l) and (5) of the Act by insisting upon recoup-ing from its employees various amounts of money paid toa subcontractor" and that Respondent, on two theories,violated the Act by "unilaterally awarding unit work toa subcontractor and permanently laying off unit employ-ees ...." No finding of "surface bargaining," as such,is expressly urged.3Similarly, the five-point remedy re-quested by the General Counsel makes no allusion to sur-face bargaining; the most closely related proposed reme-dial provision is that Respondent be ordered to "Ceaseand desist from insisting upon recoupment of moneyfrom its unit employees through a wage proposal."As drawn, the pertinent complaint allegation appearsto be an amalgam of some evidentiary pleadings whichpoint to an ultimate claim of "bad faith" or "surface bar-gaining" (e.g., the reference in subpar. 7(d) to offering agreater wage increase to nonunit employees than to unitemployees certainly sounds like a basis for asserting badfaith) and, as well, pleadings which might constitute in-dependent violations (e.g., the unilateral subcontractingof bargaining unit work alleged in subpar. 7(e)).4None-theless, paragraph 7, while not including the more cus-tomary language of "surface bargaining" (such as "Re-spondent bargained without the intention of reachingagreement"), does state that Respondent refused to bar-gain "in good faith ...and has instead engaged in acourse of conduct designed to undermine the Union'sstatus as collective-bargaining representative ...." Atthe hearing, counsel for Respondent specifically notedhis understanding that surface bargaining was being al-leged: "However, I know the intricacies, if you will, of asurface bargaining 8(a)(5) charge which is what the Gov-ernment has alleged here." Counsel thereafter went on toattempt to demonstrate aspects of the bargaining rela-:' "Surface bargaining" has been variously described as "concealing apurposeful strategy to make bargaining futile or fail," V.L R B. Herman Sausage Company. Inc., 275 F.2d 229, 232 (5th Cir. 1960):'giving the union a runaround while purporting to be meeting with theunion for the purpose of collective bargaining,'" V.L.R B. v .4hI .an-ufacturing Company, 161 F.2d 8 (5th Cir. 1947); "Sophisticated prcltrensein the form of apparent bargaining," Continental Insurance ('o. N.LR.B., 495 F.2d 44, 48 (2d Cir. 1974).4 Unilateral subcontracting. of course, might sometimes be evidence ofbad faith. but the facts relating to the subcontracting of the rigll-of-ssaywork in June and October 1979. as shown below, do not reasonablyappear to rall into the mold of a deliberate attempt to circumvc t IheUnion or disparage it. The issue, at least, was clearly not litigated on thatpremise.tionship which could arguably be considered indicia ofoverall "good-faith" on the part of Respondent.It thus would seem that the complaint has been readby the parties, and may be considered, to contain an alle-gation of "surface bargaining." The fact that the GeneralCounsel has, on brief, effectively abandoned three of thefive specific allegations, leaving only one which trulysounds in bad faith and another which appears to bemore malum prohibitum than malum in se, presents some-thing of an obstacle to reaching a broad conclusion of"surface bargaining." It is, to say the least, unusual for asurface bargaining conclusion to rest on a single facet ofthe negotiations, compare, e.g., Tomco Communications,Inc., 220 NLRB 636 (1975), although such a result is byno means impossible.I shall discuss the issues as posed by counsel for theGeneral Counsel in his brief. The first issue pertains toRespondent "maintaining and basing its collective-bar-gaining position upon the Union's alleged liability for thecost to Respondent of a subcontractor."As noted above, bargaining began on August 3, 1978,at which time the Union made a complete contract pro-posal with the exception of wage rates. On August 17,Respondent countered with a similar noneconomic pack-age and, on August 30, Respondent submitted anothercontract, this one proposing three wage increases of 7percent in 1979, 1980, and 1981. Respondent again of-fered the proposal, with some changes, on September 10.On September II, about half of the unit employees wenton strike; the strike ended on September 23.Beginning on August 28, Respondent hired a subcon-tractor named Stackhouse, Incorporated, of Goldsboro,North Carolina, to perform extended work.5During theweek of August 28, seven Stackhouse employees, usingvarious kinds of equipment, each put in almost 40 hoursof work; Respondent reimbursed Stackhouse for thelabor and machinery rental. Thereafter, in every weekbetween September 1978 and February 2, 1979, any-where from 10-15 Stackhouse employees and, once asmany as 25, were used by Respondent, and Respondentpaid Stackhouse for the men and machinery.6Apparently only one bargaining session took placeduring the strike, on September 22, and the parties didnot meet again until February 6. At that meeting, Her-bert Larrabee, chief negotiator for Respondent, toldLawrence Hogan, principal spokesman for the Union,that Respondent's prior offer was no longer on thetable,7and he "talked about recouping around $270,000some dollars of alleged losses that the Cooperative lostdue to the strike and before and since."On February 26, when the parties met again, Respon-dent made a new contract offer which incorporated mostof its earlier proposals, changed some, liberalized some," Actually, as noted inj.u, Slackhouse employees first performed somelinited work for Respondent on August 8." Respondent's witness testified that Respondent cntinued to subcon-tract work to Stackhouse regularly after February 2. and up to the dateof tie hearing, but the Stackhouse invoices i evidence are for the periodonly through early February7 Indeed, Respolndent had specified i a proposal of September 15 that,unless the strikers returned to work b September 18, its "total packageoffer should be considered withdrawn418 CENTRAL VIRGINIA ELECTRIC COOPERATIVEand included a new wage increase schedule: a 3-percentincrease in 1979, a 3-percent increase in 1980, and a 6-percent increase in 1981. Larrabee stated that Respon-dent had decreased its wage offer "in order to recoupthe money lost or the money they will have to payStackhouse in order to keep them on the site to guardagainst a strike." Abandoning the $270,000 figure earlierused, Larrabee asserted that the Stackhouse costs fromSeptember to February had amounted to a total of$131,000, and that the wage offer reduction from 7-7-7percent to 3-3-6 percent represented an attempt to re-cover that cost. After February 26, Larrabee persisted inthis position and, at Hogan's request, in March and Aprilsent to Hogan written explanations of the Stackhouse ex-penditures from August through January.At the hearing, Larrabee confirmed Hogan's account.He indicated that, as he had told Hogan, Respondent hadengaged Stackhouse in August, prior to the strike, be-cause of fear of such an occurrence; that the Stackhouseemployees had worked during the strike in place of themissing employees;8and that Respondent continued toemploy them thereafter for fear that another unan-nounced strike, especially during the "storm season" inJanuary and February, might erupt.It is somewhat difficult, on this sketchy record, to geta firm grip on the activities of the Stackhouse employeesafter the strike ended. These employees, usually number-ing 12 or 13 a week, were doing, according to Larrabee,"bargaining unit work." Since, after the strike terminat-ed, Respondent had reinstated the strikers whom it hadnot permanently replaced during the strike, it presum-ably had, as of the end of September, a full complement.One would suppose that, with a complete regular workforce employed after September, Respondent would nothave needed a dozen or more Stackhouse employeeseach week to perform "bargaining unit work," but that iswhat Larrabee testified.9There is no indication that theUnion commented on the fact that Stackhouse employeeswere being used to perform such work, although Hogantestified that he had seen them doing line work severaltimes. I oRespondent defends its bargaining position on brief asfollows:The Union understood Respondent's obligation tocontinue operations at all times, and without regardfor that duty and the expense to be imposed uponRespondent, proceeded to go out on strike. Respon-dent believes the expenses thus incurred cannotrightfully be passed on to consumers, and believes itwas thus justified in attempting to "recoup" fundss As noted, perhaps half of the 68-69 employees struck, and 6 or sowere permanently replaced The Stackhouse invoices show that. whilethe strike was on, 25 Slackhouse employees worked during September11-16, performing 235 hours of overtime, and II worked during Septem-ber 18-23, with 98 hours of overtime.I He speculated that they might have been doing some other sort ofwork as well, but he could not say what it might have been.'o The exhibits show that, in most weeks after the strike, solme of theStackhouse employees worked small amounts of overtimespent for the subcontractor by reducing the wageoffer.Respondent incurred expenses, most of whichwould have been unnecessary had the Union dem-onstrated respect for the statute requiring advancenotice of an intended work stoppage at a public util-ity. Had the Union demonstrated a willingness tocomply with the law, Respondent could have re-tained subcontractors during the 30 day noticeperiod (R. 318-321). Due to the ever present threatof a strike, and the union negotiator's proven inabil-ity to prevent a strike (R. 82-83), the Respondent'sposition of public trust required that subcontractorsbe available at all times.The reference to "the statute requiring advancenotice" is to a provision of the Virginia Code requiringthat written notice be furnished to the Virginia Depart-ment of Labor and Industry prior to a public utilitystrike. Hogan testified that, while the Union did not givewritten notice of the strike, it "gave verbal noticethrough a Federal mediator as we have done in thepast." Since Respondent first engaged a substantialnumber of Stackhouse employees to begin work onAugust 28, and since these employees were purportedlyhired in anticipation of a strike, it would appear that Re-spondent in fact had ample notice of the strike whichbegan September 11. The claim that week after weekthereafter, even up to the time of the hearing (some 18months), anywhere from 10-15 Stackhouse employeeswere retained simply "[d]ue to the ever-present threat ofa strike" is, I think, implausible.The Union plainly "lost" the September strike. andsome half dozen or more of the strikers were permanent-ly replaced. Although Larrabee testified that there con-tinued to be "rumors" of another strike, he did notsupply any specifics about these rumors. While I am inno position to categorically conclude that Respondentdid not entertain fears of a second strike, and that it didnot cater to that fear by hiring 10-15 subcontractor em-ployees per week, I am quite dubious about the claim.Certainly, 10 or 12 employees would not have mademuch of a dent in any second strike which might havesucceeded in attracting most or all of the work force of68 or so employees.More to the point, however, I see no basis for Respon-dent's assertion that, in order to guard against anotherstrike, it "incurred expenses, most of which would havebeen unnecessary"; expenses which "cannot rightfully bepassed on to consumers" and which must therefore betaxed against the unit employees. The notion of attempt-ing to "recoup" from the future wages of unit employeesthe moneys expended by Respondent on Stackhouse em-ployees and equipment from August to February seemspeculiarly baseless and inappropriate.Although there are various reasons for so concluding,a fundamental and pervasive one is that Respondent didnot incur any substantial additional costs-certainly notto the tune of $131,000-by hiring Stackhouse. Given419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLarrabee's testimony that the work done by Stackhousewas "bargaining unit work" and not "make-work," it fol-lows that what the Stackhouse employees did prior tothe strike was work for which Respondent would havepaid its regular employees-or someone-in any event. The same analysis applies to the work done by Stack-house during the strike: Had the unit employees notstruck, Respondent would have paid them their regularwages for the work which was instead done by Stack-house.'2 And, of course, the same logic holds true forthe post-strike period.Thus, the idea of assessing the entire Stackhouse ex-pense for the August-February period against the unitemployees is exceedingly harsh and unrealistic. The im-plicit claim that Respondent was attempting to recoverstrike-related "losses" is fallacious since, on the reason-able assumption that Stackhouse was giving a day's workfor a day's pay, there were no losses. 3 It is obvious thatRespondent willingly hired Stackhouse, particularly afterthe strike, to do work which needed to be done, and un-doubtedly received a proper return on its investment.The rationale given by Respondent for offering itsown employees less wages after the strike is thus, in myview, reduced to a sham, and a knowing sham at that.14The mendacity of the claim is pointed up by the incon-sistency of its application; although Respondent contin-ued to employ Stackhouse workers long after February,with Larrabee telling Hogan that "they were still afraidof a strike," Respondent chose not to attempt to"recoup" the post-February Stackhouse costs, and didnot explain, either to Hogan or at the hearing, the rea-soning behind the seemingly arbitrary cutoff date. Re-spondent's brief states: "it was thus apparent to all thatthe Respondent had no alternative course of action butto engage subcontractors when the strike became immi-i Indeed. as will be discussed in connection with the right-of-vwaNcrevw, below. Respondent contended at least as far as that particularwork was involved, that Stackhouse was able to do the job at a substan-tial aving. It may well be, furthermore, that had Respondent performedthe ubcontracted work by us of its regular employees, it would haveincurred significant overtime costs, and that it thus further decreased expenses by employing StackhouseL' In fact, according to letters from Larrabee to Hogan in April andMay, Respondent saved a substantial amount of money during the strikeThe letters state that wages not paid to striking employees from Septem-ber 11 23 amounted to $28,(X): that Respondent paid about $6,6(X) fiortempolrary and permanent replacements ad overtime during that period;and that Respondent paid Stackhouse about $17,(XXi for labor and equip-menli during the period.: When asked, Larrabee could not say that Stackhouse had insistedthat its a condition of making itself available for emergency work. Re-sponldent must keep a minimum numher oif Stackhouse employees undercontract on a weekly basis, and I am sure Respondent would have at-tempted to demonstrate any such improbable requirement had it existed.a" Included in the $131,0X) figure is an invoice fr $12,786 whichcannot reasonably be thought o be work done in fear of a strike, andwhich involved a very minor labor coist. Invoice number 843178 showsthat "cable and transfiirmer installation," and other work, was started andcompleted by Stackhouse on August 8, just 5 days after the first negotia-tion ession and prior to the submission of a contract proposal by Re-sporndent. The labor cost involved was about $300. Stackhouse performedno other work for Respondent until August 28. Nonetheless. the entire$12,780 was included in the $1311.(X) which Respondent sought to"recoup " Similarly. the nion as to be charged with the cost of Stack-house employees used during a severe storm in January even thoughLarrabee at first conceded (hut later retracted) that the employees wouldhave been hired for that purpose in any eventnent, and to retain the subcontractor for as long as thethreat of a strike continued." But Larrabee testified thatthe "threat" had not ceased even at the time of the hear-ing: "Stackhouse [is] still being employed by the Cooper-ative for this same original purpose of a fear of a strike."The fact that Respondent decided to stop levying theStackhouse costs against the unit employees as of Febru-ary, despite the fact that the ongoing circumstances hadnot, in Respondent's view, changed, indicates the spuri-ous nature of the attempted offset. In February, for somereason, it became acceptable to "pass on to consumers"the "strike-related" Stackhouse costs.With this background, the decision by Respondent toreduce its prestrike'5wage offer from 7 percent a yearfor 3 years to 3, 3, and 6 percent may be viewed in morethan one way, and none of the alternatives is consistentwith the statute. At the very least, it may be said that theclaim that recoupment from future wages of employeeswas necessary or justified because of the Septemberstrike was a dishonest contention; as shown above, Re-spondent did not lose anything by hiring the subcontrac-tor and, as well, the $131,000 recoupment amount includ-ed sums which under no circumstances could have beenconsidered as related to any strike-defense contention. InN.L.R.B. v. Truitt Manufacturing Co., 351 U.S. 149, 152(1956), the Supreme Court stated: "Good-faith bargain-ing necessarily requires that claims made by either bar-gainer should be honest claims." And in N.L.R.B. v. J.P. Stevens & Co., Inc., Gulistan Division, 538 F.2d 1152,1165 (1976), the Fifth Circuit made the broad pronounce-ment: "Every position on issues of mandatory bargaining...must reflect a legitimate business purpose, otherwisethe company has not bargained in good faith." See alsoUnited Steelworkers of America, AFL-CIO [Roanoke Iron& Bridge Works, Inc.] v. N.L.R.B., 390 F.2d 846, 852(D.C. Cir. 1967). Minimally, Respondent has failed tosatisfy this test of honesty and legitimacy.A more vicious characterization, and one which seemsappropriate to me, may be applied to Respondent's modi-fication of its wage offer-that it was inspired by a desireto punish the unit employees for engaging in the Septem-ber striket' and by a more ultimate objective of under-mining the status of the Union as the collective-bargain-ing representative. Since Respondent must have knownthat it had incurred no losses, as such, by employing theStackhouse employees and receiving the value of theirservices; since Respondent padded its "recoupment"figure, presumably with full knowledge, by adding inamounts which could not conceivably be considered in-cludable under its "strike-defense" contention; and sincet l.arrabee twice testified that the original 7-7-7 offer was made only"to settle the strike" and "to end the strike " n this, he was wrong. Thatoffer was made on August 3() 11 days before the strike began.I Respondeit does not directly urge that I find that the strike wasillegal under the Virginia statute; the evidence does not establish thatproposition; and I deem it unnecessary to consider the issue. Whateverthe abstract conclusion might be, Virginia law is preempted by Federallaw in this field, and therefore the Union was not obliged to furnish anynotice in order to strike lawfully E g., NLR.B. v Stare of New York.,436 F Supp 335 (D.CN.Y. 1977), affd without opinion 591 F.2d 1331(2d Cir 1978). Moreover, Respondent never sought to invoke any sanc-tions against the Union, under either body of law, and it condoned thestrike by reinstating all the unreplaced strikers.42() CENTRAL VIRGINIA ELECTRIC COOPERATIVERespondent betrayed the tenuous nature of this conten-tion by arbitrarily selecting a cutoff date after whichthere would be no recoupment although the circum-stances remained identical, it is fair to say that this shamwas not simply an existential aberration, but was, rather,a purposeful event. The underlying purpose must havebeen at least to penalize the employees for participatingin the strike and probably, and more comprehensively, tomake a wage offer, under the "recoupment" pretext,which the employees could not possibly consider accept-able and which might eventually result in unseating theUnion as bargaining agent.This latter theory becomes the more convincing in thelight of the evidence relating to a contemporaneouswage increase given to the nonunit employees, whosenumber Larrabee estimated at "possibly" 30-40. Al-though, beginning around February, Larrabee began totell Hogan that Respondent's financial condition was inserious decline, 7Respondent nonetheless in April grant-ed a 7-percent increase to the nonunit employees whilecontinuing to offer only 3 percent to the bargainingunit. L This relative and unexplained largesse at a time offinancial weakness could scarcely have had any effectupon union supporters other than the foreseeable one ofmaking plain to them the consequences of union repre-sentation. 9In these circumstances, I believe that it is appropriateto infer that Respondent was engaged in surface bargain-ing, as alleged. It substantially lowered its wage propos-al, undoubtedly the most significant item in the package,in response to the strike and on a pretext so patently spe-cious as to certify that the Union would never accept theoffer. It must be concluded that Respondent was bar-gaining "without serious intent to adjust differences andto reach an acceptable common ground," N.L.R.B. v. In-surance Agents' International Union, AFL-CIO [PrudentialInsurance Co.], 361 U.S. 477, 485 (1960).As framed by counsel for the General Counsel, thesecond issue is: "Did Respondent violate Section 8(a)(5)of the Act during the course of negotiations with theUnion, and at a time when no impasse existed, by insti-tuting unilateral changes in terms and conditions of em-ployment?"The dispute here is over certain subcontracting toStackhouse, in June and October 1979, of work done by17 The record appears to support this contention II is clear. however,that Larrabee always identified Respondent's financial condition and therecoupment requirement as separate and independent imperativ'es Hogantestified that, while Larrabee spoke of both, "they ere Io differentthings" Larrabee testified that. on February 26. he "explained that thereason why the figures were at 3 and 3 was because of our concern aboutrecouping this $131.000."It As of the time of the hearing, almost 20 months after bargaining hadbegun, the represented employees had received no wage increase In1979, Respondent had gradually moderated its proposal and, by February1980, was offering 3 percent for the first year, 3 percent for the first 7months of the second year and 4 percent for the last 5 months, and npercent for the third year.9 Although the record affords no details about other comparative per-sonnel costs attributable to unit and nonunit personnel, the conitract pro-posals do not indicate any large new cost items proposed by the Unionfor the represented employees It appears that neither side conlemplatedany changes in the existing benefit plans. for exampleright-of-way crews.20At the meeting of February 6,1979,2 1Larrabee mentioned to Hogan that Respondentwas considering the contracting out of some of the right-of-way work, but that he had nothing further to presentsince the matter was still being studied. At that time,Larrabee testified, Respondent's management was facingserious business difficulties and had become aware thatother electric cooperatives in Virginia used subcontrac-tors, rather than their own employees, for right-of- aywork, finding the subletting of such work to be molt ef-ficient and less expensive. Larrabee also testified that hetold Hogan on February 6 that Respondent was makinga study in Palmyra of the efficacy of contracting out thework. Hogan's only response at the time was to object.At a meeting on February 26, Larrabee again statedthat the right-of-way study was in process, and he "ad-vised the Union to participate in that, in that process''Hogan once more simply objected to any subcontractingof the work.22At the March 16 meeting, Larrabee a;gainspoke of the possibility of subcontracting the work, andsaid that "if the Union has any objections to it thencould they come up with some alternative." At thismeeting, or perhaps an earlier one, Hogan suggested thatthe elimination of employees could be done by attritionrather than layoff.On May 23, Larrabee sent Hogan the following letter:As we advised you in former bargaining sessions,the Central Viginia Electric Cooperative has beencontemplating for economic reasons to discontinuethe use of some of our right-of-way crews andwould plan to utilize subcontractors where theseduties are necessary, as is the practice with otterVirginia electric cooperatives.We would plan to reduce our right-of-way crewsat Lovingston from the current level of two cre wsto one crew, and to completely lay off the right-of-way crews at Appomattox and use subcontractorsat that location.We plan to proceed with our plans commencingon or about 6-1-79. Due to this business decisionthe junior right-of-way axeman at Lovingston. Mr.J. W. Gormes, will be laid off effective 6-1-79 AtAppomattox, also effective 6-1, the following right-of-way axemen will be laid off: Messrs. T. M Jotes,W. N. Kelso, Billy Coleman, and D. L. Johnson.The right-of-way lead man at Appomattox will alsobe laid off-Mr. A. D. Slough-on that same date.21 Right-of-say) employees clear wooded areas so that ther rslkermay hav e access to the ulility poles and fatdinles2 All dales hereafter refer to 1979.22 In reciitig the course of events on this ubject, I rely printl.lri onLarrahee's testimony, which was more comprehensiec and orderl tha;nHogan's. That is not to say that I am convinced by everything Ih;ll I arrabee had to say Although he appeared to be a bright ad honest 'it-ress. he contradicled himself, or %was contradicted by documentar? cxi-dence. more than once I this are;,. however Hogan testified lhal Ihepossible silbcontracmlilg of righl-of-way work alas "quite frecqttltl Iymentioned by I.arrabee between F-ehruary and Junre ad he is notcalled in rebuttal to deill specifically anytlhing testified to b .LarrabecHogan's "quite freqtenitls phrase I would lotl-. is soniet) hat rlnl.h'.ldilg.according to I arrhabee, he referred to Ithe sutlble. prior to Jtln 5 Onl)briefls n F:ehriuar\ 6 and 2 and M.rc Ih421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDue to business reasons there is no expectation ofrecall in the future.We are again communicating to you and recog-nize our obligations to bargain with you regardingthe impact on employees from our decision. Wewould appreciate your input on this matter as soonas possible. As you recall, in one of our former bar-gaining meetings you had commented in response tomy statements to you on this same matter that, per-haps, this situation could be handled by normal at-trition; however, since there is little turnover inthese classifications, this alternative would not befeasible. We would be willing to explore any otherareas you would suggest.Unless we hear from you by letter or telephonefurther, we will plan to proceed with the layoffs asoutlined.Hogan's response to this letter was a mailgram regis-tering "strong ...protest" against the proposed actionand asking for a meeting. Respondent consequently didnot take the personnel actions planned for June 1, andLarrabee met with Hogan on June 5.At that time, Larrabee explained to Hogan the resultsof the Palmyra study which had concluded that theStackhouse cost for the right-of-way work was less thanhalf of Respondent's own cost. Hogan objected to anoverhead factor used in the study, and also offered twoalternatives, one being that the idea of subcontractingshould be abandoned and the other being that attritionshould be allowed to take its gradual toll. Larrabee toldHogan that he had reviewed the attrition possibility withmanagement and had been told, based on turnover data,that normal attrition would not be effective for 10-12years.On June 11, Larrabee again wrote to Hogan. He re-viewed in some detail the discussions on the right-of-waymatter, and explained again why the attrition approachwas not acceptable. He announced that, based on thedata reviewed, "the Cooperative has decided to reducethe Lovingston Cooperative right-of-way crews fromtwo to one and completely eliminate the use of the Co-operative right-of-way crew at Appomattox, effective 6-15-79 ...." Larrabee also gave specifics as to thelayoff of the same six employees referred to in the May23 letter. The letter finally offered to provide "any fur-ther information you desire." On June 13, Hogan sent amailgram "object[ing] strenuously" to the layoffs and or-dering, "Do not lay off," but the employees were termi-nated as scheduled.Respondent proceeded to lay off the remaining right-of-way employees in October. At a bargaining meetingon October 24, according to Larrabee, he "indicated tothe Union that we were going to proceed now with thenext stage; and [Hogan] objected, but I indicated that wehad to proceed based upon the further extension of ourplanning that it would not be to the best interests of theeconomic position of the Cooperative to delay anylonger." On October 25, Larrabee sent a telegram toHogan which stated:Re CVEC negotiations and meeting 10-24-79 perour discussions following right of way crew em-ployees will be terminated permanently effectiveimmediately with no expectation of recall due tothe business reasons we reviewed with you and inaccordance with the practices reviewed with you inthe handling of the former terminations.There followed the names of 11 employees.The arguments advanced by opposing counsel on briefpass-almost-like ships in the night. The principal con-tention made by Respondent is that it "was under no ob-ligation to bargain over the decision to subcontract, butrecognized and fulfilled its obligation to bargain over theimpact on employees." The General Counsel argues thatthe case is governed by the principle that "an employerviolates Section 8(a)(5) of the Act by, during the courseof negotiations with its employees' bargaining representa-tive, and at a time when no impasse exists, institutingunilateral changes in terms and conditions of employ-ment."23It seems to me that the governing precedent of Fibre-board Paper Products Corp. v. N.L.RB., 379 U.S. 203(1964), clearly establishes that the decision to subcontractthe right-of-way work was a mandatory subject of bar-gaining under Section 8(a)(5) of the Act. The relevantfactors in Fibreboard basically apply here:The Company's decision to contract out the mainte-nance work did not alter the Company's basic oper-ation. The maintenance work still had to be per-formed in the plant. No capital investment was con-templated: the Company merely replaced existingemployees with those of an independent contractorto do the same work under similar conditions ofemployment. Therefore, to require the employer tobargain about the matter would not significantlyabridge his freedom to manage the business [379U.S. at 213].There is some fleeting testimony in this record aboutthe use by Stackhouse of "mechanical" as opposed to"manual" methods of work, but not enough to serve as abasis for an argument that, had Respondent not chosento subcontract, it might for some reason have felt com-pelled to change to a "mechanical" method involving amajor capital expenditure.24The situation here wasmuch like the one the Court considered in Fibreboard:The Company was concerned with the high costof its maintenance operation. It was induced to con-2:' Respondent does make a succinct secondary argument, that if itiwere required to bargain over the decision, it did so, and in fact bar-gained to impasse. The General Counsel also offers short arguendo con-tentions that, even if impasse were reached on the contract as a whole,the right-of-way proposal presented on June 5 was a new and differentproposal, and was also offered as a fuai accomph.24 The only slightly specific allusion to this subject in the testimony isa statement by Larrabee that, on June 27, he and Hogan had "long dis-cussions on the cost of the right-of-way trucks, and a point that I wasmaking that the Cooperative would not have to make fined equipmentcommitments for trucks that run $50,X00 when the subcontractor couldhandle that, which is the practice in all the other, most of the other coo-peratives"422 CENTRAL VIRGINIA ELECTRIC COOPERATIVEtract out the work by assurances from independentcontractors that economies could be derived by re-ducing the work force, decreasing fringe benefits,and eliminating overtime payments. These havelong been regarded as matters peculiarly suitable forresolution within the collective-bargaining frame-work, and industrial experience demonstrates thatcollective negotiation has been highly successful inachieving peaceful accommodation of the conflict-ing interests.[Ibid.]I conclude, therefore, that the decision to substitutesubcontracted employees for Respondent's own right-of-way employees was one about which Respondent wasrequired to bargain collectively, pursuant to the dictatesof Section 8(a)(5).25E.g., American Cyanamid Companyv. N.L.R.B., 592 F.2d 356, 360-361 (7th Cir. 1979).The General Counsel's primary "failure to bargain toimpasse" argument runs as follows. At the outset of ne-gotiations, "the parties agreed to the total package con-cept of bargaining where agreement must be reached onall proposals before signing a collective-bargaining agree-ment."26In a comprehensive management rights propos-al made by Respondent on August 30, by which Respon-dent would have retained for itself considerable author-ity, the only reference to subcontracting was "the Coop-erative has and retains all rights to manage its business·..including but not limited to the exclusive right inaccordance with its judgment to: ...Sub-contract worknot regularly performed by personnel in the unit, orwhen such regularly performed work overload [sic]which duration does not justify hiring of additional per-manent employees ... ."By its further offer of September 15, Respondent with-drew all proposals effective as of September 18 if thestrike had not ended by that time. Notwithstanding thiswithdrawal, the Union, on September 22, "agreed" tothe Cooperative's management rights proposal, and didso again in a proposal of January 18. As explained byLarrabee at the hearing, Respondent's February 26 pro-posal effectively resurrected Respondent's original man-agement rights clause, and the Union again "agreed" toit on that day.27The General Counsel states, "The question to be an-swered is whether or not an impasse had been reachedon the total package when Respondent instituted its uni-lateral change." He argues that since, as the recordshows, there was fluidity in the positions of the partiesthroughout the negotiations, and since the parties werebargaining on a "total package" basis, no impasse wasreached on the complete package which might have per-mitted Respondent unilaterally to implement one ormore of its components, here specifically a subcontract-ing arrangement. Alternatively, he contends that, even ifimpasse were reached, the June subcontracting was anew and different creature from what had been proposed25 The parties stipulated. I should note, that Respondent had "econom-ic motivation and justification" for the change to subcontracting.Z As far as I know. however, every contract is negotiated on the sameessential premise.27 The parties, however, did not initial the management rights clauseas "tentatively agreed to," which they had done with respect to fourother articles at the beginning of negotiationsand tentatively accepted at the bargaining table on thesubject of subcontracting.The General Counsel relies for his primary argumenton, inter alia, the recent case of Winn-Dixie Stores, Inc.,243 NLRB 972, 973 (1979), where the Board stated thatit is "well settled that an employer violates Section8(a)(5) of the Act by, during the course of negotiationswith its employees' bargaining representative and at atime when no impasse exists, instituting unilateralchanges in terms and conditions of employment."28InWinn-Dixie, the employer put into effect an interim wageincrease which it had offered to the union, and the unionhad rejected, during negotitations for an agreement. Adistinction may exist between the Winn-Dixie kind ofcase and this one, in that the issue of whether Respon-dent should subcontract the right-of-way work, althoughit was discussed at the bargaining table during the courseof negotiations, was, arguably, not truly and intimatelylinked to the proposed collective-bargaining agreement.Respondent had tentatively made, and the Union hadtentatively agreed to, a contract proposal relating to sub-contracting rights which would obtain in futuro in theevent that the parties ever reached agreement. The right-of-way subcontracting in 1979 was an ad hoc issue ofmore immediate concern which, as I see it, the partiesdiscussed, as a matter of convenience, at the bargainingtable at which they were negotiating a contract.Thus, a possible, although hardly compelling, differ-ence between the Winn-Dixie sort of case and the presentcase may lie in the fact that the wage increases given inthe Winn-Dixie cases were directly and inextricably en-twined with the proposals on the table, and the subcon-tracting here was thought to be a one-shot expedient, notso closely bound to the contract demands. Nonetheless,although the Board's thorough analysis in Winn-Dixie ap-pears to speak essentially to changes made during negoti-ations which may have an effect on those negotiations(e.g., "Clearly this duty requires more than goingthrough the motions of proffering a specific bargainingproposal as to one item while others are undecided andmerely giving the bargaining agent an opportunity to re-spond"), I cannot believe, on reflection, that the Boardwould require any less than bargaining "to impasse"about any change in a mandatory subject of negotiation,whether or not it is considered separable from the con-tractual collective-bargaining process itself; the Board'sanalysis in Winn-Dixie of the nature of the 8(a)(5) obliga-tion makes any other conclusion untenable.The necessary implication of the General Counsel'sprimary argument seems to be that, unless the partieshave reached an impasse in their total negotiations, anemployer may not put into effect a change relating toone or more components thereof, whether or not he maybe said to have separately reached impasse with theunion as to the issue of implementing those individual28 The Board noted that the Court of Appeals for the Fifth Circuit imthe prior case of Winn-Dixie Stores. Inc. v N. R. B.. 567 F 2d 1343. 1349(1978). had rejected a similar holding. saying that the employer had satis-flied its duty to bargain where "it gave the union notice of its desire toraise wages and met with the union in a bargaining session at which theunion presentled counterproposals"423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDitems. The several references in Winn-Dixie to the"status" and "state" of the general negotiations, andother such allusions, suggest that the General Counsel iscorrect, while other language points in a contrary direc-tion. Atlas Tack Corporation, 226 NLRB 222 (1976), enfd.559 F.2d 1201 (Ist Cir. 1977), cited in Winn-Dixie, seemsto support the General Counsel's formulation, althoughin that case, unlike here, there was no discussion at allwith the union before the changes were implemented.Federated Publications, Inc., 221 NLRB 778 (1975), enfd.555 F.2d 144 (6th Cir. 1977), also cited in Winn-Dixie,while not conclusive on the subject, seems to focus onthe fact that no impasse as to wages had occurred at thetime the employer instituted a wage increase. N.L.R.B.v. Benne Katz. etc., d/b/a Williamsburg Steel ProductsCo., 369 U.S. 736, 746-747 (1962), appears to say at onepoint that separate bargaining to impasse about a singleimplemented item might have been acceptable (wherethe company put into effect merit increases about which,inter alia, the parties had been bargaining, "the unionmay properly insist that the company negotiate as to theprocedures and criteria for determining such increases."Dicta in N.L.R.B. v. Crompton-Highland Mills., Inc., 337U.S. 217, 224 (1949), may be read to indicate that certainunilateral action is permissible even though impasse as awhole has not been reached. ("We do not here have aunilateral grant of an increase in pay made by an em-ployer after the same proposal has been made by the em-ployer in the course of collective bargaining but has beenleft unaccepted or even rejected in those negotiations.Such a grant might well carry no disparagement of thecollective bargaining proceedings. Instead of being re-garded as an unfair labor practice, it might be welcomedby the bargaining representative, without prejudice tothe rest of the negotiations.")It is not entirely clear to me, after reviewing the fore-going authorities, that despite the amount of notice andconsultation with respect to implementing a specificchange in working conditions, an employer is precludedfrom implementing that change if no impasse has beenreached as to the entire contract.29I think a firmer foun-dation for finding a violation may be found, however, inthe General Counsel's alternative argument that the Junesubcontracting decision was presented as a fail accom-pi. : 02,' That certainly would not be the view of the Fifth Circuit. Wlnn-Dixrie Stores Int: v. N.L.R.., supra.30 Of course, if the General Counsel's position is doctrinally correct.then a violation of Sec 8(a)}(5) has been made out apart from my conclu-sions hereafter. since there was plainly no impasse between the parties asto the entire contract at any pertinent time,The eneral Counsel is also on somewhat surer ground ill the follow-ing argument: "Assuming for the moment that impasse had been reachedsometime during 1979, it is contended that Respondent instituted a sub-contracting proposal that was not properly presented to the Union andbargained over. .In effect bargaining never took place prior to Re-sponldent implementing an entirely different proposal from what the par-tiff had agreed to" He is here alluding to the principle of NL.R.B. vCrompton-Highland Mls Inc, supra at 225, where the Supreme Courtheld it unlawful for an employer, without consultation with the union, toput into effect rates of pay "which are substantially different from, orgreater than, any which the employer has proposed during its negotia-lions with such representative." Application of such a doctrine herewould, however, require a finding that the actual subcontractinlg donewas connected to the contract bargaining in process which, as discussed,An employer is entitled to develop a proposal fullybefore presenting it to a union. Joseph Macaluso, Inc., d/b/a Lemon Tree, 231 NLRB 1168, 1176, fn. 35 (1977);The Lange Company, A Division of Garcia Corporation,222 NRLB 558, 563 (1976). The decision embodied inthat proposal, however, "may not, under Section 8(a)(5),be a 'final' one"; the law "enjoins an employer who hasmade such a decision to retain sufficient flexibility ofpurpose as to be receptive to union arguments and coun-terproposals which may result in a rescission or modifi-cation of the plan ...." J. P. Stevens & Co., Inc., 239NLRB 738, 749 (1978).I believe that the evidence clearly shows that, withregard to the decision about subcontracting, in contradis-tinction to the issue of the effects of such a decision,31Respondent had a closed mind on the former subject andeffectively presented the Union with a fait accompliwhen it announced its plan in May.While, according to Larrabee's unrebutted testimony,he made three references to the ongoing "study" of thesubcontracting issue between February and May, andurged the Union to participate in it, the invitation wasobviously not a very concrete one. The last such refer-ence prior to his May 23 letter, according to Larrabee,was on March 16. More than 2 months later, on May 23,Larrabee sent the letter announcing that Respondent"plan[s] to proceed with our plans commencing on orabout 6-1-79," and naming the employees to be laid off.In this letter, Larrabee made a statement which, I be-lieve, can only be read to mean that Larrabee thought hewas obliged to do no more than bargain about the effectsof the decision, in contrast to the decision itself: "We areagain communicating to you and recognize our obliga-tions [sic] to bargain with you regarding the impact onemployees from our decision" (emphasis supplied). Larra-bee, an adjunct professor of labor law at Virginia Com-monwealth University, an arbitrator, and a labor consul-tant for 30 years, presumably chose his written wordsadvisedly, despite his more comprehensive testimony(which also recognizes the distinction between decisionand impact) that he had advised the Cooperative that"we had an obligation to bargain with the Union on thedecision and the impact on employees and that we couldnot proceed as a Cooperative until that obligation hasbeen concluded."The May 23 letter solicited Hogan's "input on thismatter as soon as possible"; otherwise, "unless we hearfrom you by letter or telephone further we will plan toproceed with the layoffs as outlined." After Hogan, onMay 26, sent a mailgram protesting the layoffs andsaying that the parties "should meet and attempt to settlethis or any other issues as soon as possible," the layoffsmay possibly have its problems: and would further still necessitate an in-quiry into whether there swas adequate bargaining, which was totallyabsent ill Crompon-Ilighland.:" As Respondent's brief acknowledges, the law has so developed thatan employer may be obliged to bargain about a decision itself as well asits impact on employees, or about only the latter E.g., N.L.R.B. v. RoyalPlating and Polishing Co., Inc., 350 F.2d 191, 196 (3d Cir 1965); MorrisonCajeteriai sv N'L.R.RB. 431 F.2d 254, 257 (8th Cir. 197()).424 CENTRAL VIRGINIA ELECTRIC COOPERATIVEwere postponed and a meeting was scheduled for June5.32At this meeting, Larrabee showed Hogan the study ofthe Stackhouse right-of-way subcontracting experience atPalmyra. Larrabee testified that Hogan "reviewed it andquestioned the entire study." He further testified thatHogan particularly protested that the overhead factorapplied to Respondent's own right-of-way work was in-valid. Larrabee then said that he "went back to the Co-operative and asked that a study be made on the reasonthat this overhead factor of 100 percent was used, be-cause, quite frankly, I had a concern myself on thepoint." Larrabee identified Respondent's Exhibit 5 as theanalysis of the overhead factor thereafter made by theCooperative. He subsequently conceded, however, thatthe analysis had not been made by June II, when hewrote his next letter to Hogan, nor did he ever furnish acopy of the analysis to Hogan.At the hearing, Larrabee completely shifted gears onthe importance of the overhead factor and his feelingabout it. He testimonially moved from having asked Re-spondent to look into the issue because, "quite frankly, Ihad a concern myself on the point" to "I didn't have anydoubts about the 100 percent factor, personally, becauseI had discussed this on the phone with the Cooperative,and I was satisfied, but I asked them to go make anothercheck" and "I felt totally comfortable with the subject ofoverhead as far as the benefit and the staffing that theyhad at the Cooperative, I was totally comfortable withthat 100 percent factor. The Union had questioned it,and I just went back and asked the Cooperative to lookfurther into it."Thus, although Larrabee testified that Hogan had"continually challenged the data on the survey at Palmy-ra," and despite his own "concern" about the validity ofthe study, he proceeded to effect the layoffs withouthaving in hand the study of the disputed factor which, atleast at one point, Hogan had been challenging andwhich study Larrabee had thought worth ordering evenafter he had assertedly been made "totally comfortable"about it by his client. The suggestion here is that Larra-bee had no sincere, open-minded interest in actually bar-gaining with Hogan about the decision.Other testimony by Larrabee also indicates that Re-spondent had made its final and irreversible decisionbefore its May 23 announcement to the Union. Asked byRespondent's counsel when the "ultimate decision" wasreached, Larrabee said:The ultimate decision was made during the end ofMay or right around June. End of May. I sent aletter, May-I believe it was May 23rd, I referredto. It was during the month of May that the deci-32 Larrabee testified that the May 23 letter was sent "in advance of theJune 5 meeting to-so that we could have a more meaningful discussion"of the subcontracting at that meeting. Obviously, however, and as Larra-bee later appeared to concede, the June 5 meeting had not been set as ofMay 23; the letter, which announced an intention to "proceed with thelayoffs as outlined" unless Larrabee heard otherwise, meant that the lay-offs scheduled for "6-1-79" would necessarily have preceded June 5Thus, the intention, assertedly held on May 23, of having "a more mean-ingful discussion" with the Union on June 5. could not in fact have exisl-ed on the earlier date.sion was made and communicated to the Union by,I believe, a May 23rd letter I sent, and then dis-cussed that with the Union in the June 5 meeting,based upon the studies that we made.While I would not want to place undue emphasis onLarrabee's choice of words, in this subtle area in whichan employer may make a tentative decision but niustnonetheless remain open to a change of heart, this sort oflanguage, particularly when coupled with the May 23recognition of Respondent's obligation only "to bargainwith you regarding the impact on employees from ourdecision," does strongly indicate that Respondent's mindwas made up by May 23 and that it had no intention ofengaging in any meaningful discussion of that decision.That was the impression left on Hogan, a good witness,from the beginning:I think it was offered to me as a take it or leave itproposal more or less and 1 offered the solution ofpossibly attrition which they immediately said noto. I asked if there were other jobs they could putthem in. They said no. I really didn't get any re-sponse or any type of movement at all. It was just awe have to do this thing.It therefore appears that Respondent had a fixed andunyielding attitude as to the June subcontracting, andproceeded with it despite the pendency of a seeminglysubstantial question about the validity of the study whichLarrabee had been telling Hogan about for months butwhich Hogan never saw until after the original date forlayoff of six employees, despite Hogan's having "contin-ually challeng[ed]" the survey, and despite Hogan's obvi-ous desire, as evidenced in his mailgrams of May 2 andJune 13, to use any weapon available to him to attackthe decision. The evidence pertaining to the Octoberlayoff of the remaining 11 right-of-way employees fur-ther confirms that Respondent had no intention of bar-gaining openly and sincerely with the Union about thesubject.In his May 23 letter, Larrabee wrote that the Unionhad previously been advised that Respondent had beencontemplating the discontinuance of "some" of the right-of-way crews.33So far as the record shows, Larrabeedid not expressly broach the possibility of further layoffsuntil October 24.34On that day, at a contract bargainingsession, he "indicated to the Union that we were goingto proceed now with the next stage." When Hogan ob-jected, Larrabee "indicated that we had to proceed basedupon the further extension of our planning that it wouldnot be to the best interests of the economic position ofthe Cooperative to delay any longer."35On the follow-3 Hogan also testified that Larrabee's February reference as to"some" of the crews4' Larrabee did say that he made a reference "at one of the meetingswith the Union that the additional experiences we would have from June15th until we moved to the second stage would be further evidence thatwe felt that was a ise decision" (whatever that may mean) Given I.ar-rabee's apparent proclivity to remember eents erroneously. this mayvwell have not been saidas Hogan testified that, as he recalled, he offered he same ptiles inOctober "as s.e offered to the prior one "425 DIECISIONS OF NA FIONAL LABOR RELATIONS BOARDthat the II1 named employees would be terminated "ef-fective immediately" without expectation of recall, "dueto the business reasons we reviewed with you and in ac-cordance with the practices reviewed with you in thehandling of the former terminations."Larrabee, as shown above, testified that he told Hoganon October 24 that Respondent "had to proceed" withthe remaining layoffs. He further testified that he hadbeen told by management that "experiences have shownthat this is the right thing to do, go ahead with the restof the layoffs. And I so advised the Union." In addition,Larrabee testified that he told Hogan that "it would benecessary to go ahead with the further layoff of theright-of-way crews." The peremptory tenor of the lan-guage used plainly implies that there was no room forflexibility. The entire bargaining session on October 24lasted, according to Larrabee, only 25 minutes.3aIn N.L.R.B. v. Insurance Agents' International Union,AFL-CIO, supra, 361 U.S. at 485, the Supreme Courtpointed out that "the mere meeting of an employer withthe representatives of his employees" is insufficient forpurposes of Section 8(a)(5); "the essential thing is ratherthe serious intent to adjust differences and to reach anacceptable common ground....." There must be, ac-cording to the Court of Appeals for the Fifth Circuit,"an open and fair mind, and a sincere purpose to find abasis of agreement ...." Globe Cotton Mills v.N.L.R.B., 103 F.2d 91, 94 (5th Cir. 1939).37The evidence discussed above indicates to me that Re-spondent did not approach bargaining with the Union onthe subject of subcontracting the right-of-way work withthe requisite "open and fair mind.""SIn this respect, theBoard's recent Winn-Dixie decision, supra, is apposite.The stipulated facts showed that by letter, and then at38 Larrabee was less than consistent at the hearing in describing thereasoning which led to the decision in October. At one point he said thatthere was "not enough work for the men to do" and that Respondenthad "held off laying off the second group of people, to see if the businesssituation would turn-to make a turn, that had not happened." Later hetestified that the delay was caused less by the needs of the business thanby a desire to analyze the subcontracting experience: "The managementwanted to proceed and see if it's possible-if we're definitely satisfiedwith the results we're going to get from the standpoint of coverage inthat area. Also, there was a downturn There was a beginning downturnin the need to have right-of-way crews, but it had not come to fruitiontill the end-towards the end of the year.""a Like the Fifth Circuit, Winn-Dixie Stores, Inc. v. N.L.R.B., supra,N.L.R.B. v. Citizens Hotel Company, d/b/a Texas Hotel, 326 F.2d 501,505 (1964) (negotiations over a change in working conditions do not"necessarily have to exhaust themselves to the point of the so-called im-passe"), the Fourth Circuit has taken the position, as to day-to-day con-tracting out involving only the possible loss of overtime to unit employ-ees, that "ull-scale collective bargaining in this context seems indeedburdensome and inappropriate," District 50. United Mine Workers ofAmerica, Local 13942 [Allied Chemical Corporation] v. N.L.R.B.. 358 F.2d234, 238 (1966). The court went on to note, however, that "[t]here is adifference between a decision to close a department with consequent lay-offs, and decisions to subcontract which may result in less serious depri-vations." Ibid. I do not believe that either court, examining the statutoryobligation to "confer in good faith" would say that conferring with aclosed mind would satisfy that obligation38 note that Respondent's brief is principally devoted to the claimthat Respondent "was under no obligation to bargain over the decision tosubcontract, but recognized and fulfilled its obligation to bargain over theimpact on employees"; only shortly does the brief further contend that"la]ssuming, arguendo, that Respondent was under an obligation to bar-gain over the decision, that obligation was fulfilled."three bargaining meetings, the employer sought to imple-ment a wage increase immediately, but the union ex-pressed opposition on each occasion. The Board not onlyheld that the employer had failed to bargain to impasseprior to its institution of the increase following the lastmeeting, but it also inferred from the stipulated facts thatthe employer had not bargained with an open mind (243NLRB at 975):We find here that Respondent's conduct concern-ing the wage increase falls within the above descrip-tion of ritual or pro forma bargaining. The factsshow that, from the time it announced it wage pro-posal, Respondent intended to implement the in-crease regardless of whether the Union agreed orobjected to it. Thus, Respondent stressed that theproposed increase would be "put into effect imme-diately." When the Union rejected the proposal andsuggested bargaining first as to other related"money" matters such as premium pay and benefits,Respondent adhered to its position and at the par-ties' meeting on July 2 in effect informed the Unionthat the increase would be implemented with orwithout the Union's acquiescence. In these circum-stances, and in the absence of an impasse, Respon-dent's offer "to bargain" about the wage increasewas really more in the nature of a proposal that theUnion accept the increase "or else." In other words,the Union was not so much presented with an op-portunity to bargain about the wage increase as itwas afforded a chance to give approval to Respon-dent's decision to grant it. Even under the most per-missive or limited view of the bargaining process,such conduct on the part of Respondent did notconstitute good-faith bargaining, and we so find.A similar conclusion is warranted here. Respondentonly glancingly referred to the possibility of subcontract-ing until May 23, at which time it announced what Lar-rabee referred to as the "ultimate" decision, telling theUnion only that it recognized its obligation to bargain"regarding the impact on employees" resulting from"our decision." Thereafter, it met with the Union at therequest of the latter. It may be argued, from the fact thatLarrabee showed Hogan a copy of the study on June 5,that Respondent was allowing the Union to delve intothe decisional process itself; but since Larrabee simply letslide into oblivion an arguably valid contention made byHogan about the study, which gave even Larrabee "con-cern," and proceeded nolens volens with the layoff onJune 15, it is difficult to say that Larrabee was makinganything more than a gesture in exhibiting the study.The sudden onset of the previously undiscussed Octoberlayoffs, in which Larrabee declared on October 24 that"it would be necessary" and Respondent "had to pro-ceed" with the termination of the 11 men, and sent atelegram the following day laying the men off "immedi-ately," is further confirmation that, from the beginning,the Union had been on a collision course with a steam-roller.On this evidence, and under the precedents, I feelobliged to conclude that Respondent did not bargain426 CENTRAL VIRGINIA ELECTRIC COOPERATIVEabout the subcontracting with an "open and fair mind,and a sincere purpose to find a basis of agreement."Globe Cotton Mills v. N.L.R.B., supra, and I concludethat it thereby violated Section 8(a)(5).39CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By bargaining in bad faith in collective negotiationswith the Union, in and after February 1979, and by re-fusing to bargain about subcontracting decisions effectedin June and October 1979, Respondent has violated Sec-tion 8(a)(5) and (1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of the Act.THE REMEDYAs the Board held in Fibreboard Paper Products Corpo-ration, 138 NLRB 550, 554-555 (1962), with the approvalof the Supreme Court, the appropriate remedy for Re-spondent's refusal to bargain about the subcontracting ofthe right-of-way work is to require reinstitution of thatwork by Respondent. Should Respondent desire to sub-contract the work again, it may do so if, after appropri-ate bargaining in good faith, it has not been otherwisepersuaded by the Union. Fibreboard, 379 U.S. at 215-216,also approves the entry of an order obliging Respondentto offer reinstatement of the terminated employees totheir former positions without prejudice to their seniorityor other rights and privileges, and to make them wholefor any losses suffered by them, less interim earnings,computed as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), andFlorida Steel Corporation, 231 NLRB 651 (1977). I shall,furthermore, recommend entry of the customary cease-and-desist order and posting of the traditional notices.The certification year, under the circumstances of thiscase, should run for 5 months from the time Respondentcommences to bargain in good faith, since the first evi-dence of bad-faith bargaining here occurred on February6, 1979, some 7 months after certification.Upon the above findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:3 Although the theory underlying this conclusion differs somewhatfrom that alleged in the complaint. it is clearly akin to the violation con-tained therein, and the issue was thoroughly litigated. I could, I suppose,simply conclude that the subcontracting swas done prior to impasse, as thecomplaint asserts: it seems to me that a more accurate summary of thetransaction was that Respondent concluded that it did not have to, andtherefore did not, bargain at all about the decision to contract outORDER40The Respondent, Central Virginia Electric Coopera-tive, Lovingston, Virginia, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain in good faith for a collective-bargaining agreement, and about changes in mandatorysubjects of bargaining, with International Brotherhood ofElectrical Workers, Local Union 467, as the exclusiverepresentative of its employees in the following appropri-ate bargaining unit:4All employees employed by the Respondent at itsLovingston, Virginia, Appomattox, Virginia, andPalmyra, Virginia, locations, including workingforemen, linemen, groundmen, servicemen, auto me-chanics, mechanics helpers, head mechanic, meterreaders, meter testers, maintenance of transformers,right-of-way foremen, right-of-way axemen, stockclerk, storeroom clerk, work order clerk, safetycoordinator, assistant to storeroom clerk, engineer-ing assistant, draftsmen and janitors, but excludingoffice clerical employees, technical employees, pro-fessional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner, interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Reinstate the right-of-way work previously per-formed by its employees represented by the Union, andoffer to those employees immediate and full reinstate-ment to their former positions without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of pay suffered by them in themanner set forth in the section above entitled "TheRemedy."(b) Bargain collectively, upon request, with the Unionas the exclusive bargaining representative of Respon-dent's employees in the appropriate unit with respect towages, hours, and other terms and conditions of employ-ment.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary or useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of this Order."o In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed aised for all purposes.41 For the purpose of determining the effective period of the certifica-tion, the initial year of certification shall be deemed to run for 5 monthsafter the date Respondent commences to bargain in good faith with theUnion.427 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) Post at its places of business in Virginia copies ofthe attached notice marked "Appendix."42Copies of saidnotice, on forms provided by the Regional Director forRegion 5, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has been taken to comply herewith.42 In the event that this Order is enforced by a Judgment of a; UnitcdStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Hoard" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Elnforcinlg anOrder of the National L.ahor Relations BoardAPPENDIXNOTICE To EMPILOYEESPOSTED BY ORDER OF THENATIONAI LABOR RIl.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties presented evidence,the National Labor Relations Board has ordered us tonotify our employees that:WE WILL NOT refuse to bargain collectively ingood faith with International Brotherhood of Elec-trical Workers, Local Union 467, as the exclusiverepresentative of our employees in the appropriateunit, either in negotiating for a bargaining agree-ment or as to changes in wages, hours, and otherterms and conditions of employment.WE WIll NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guranteed them by Section7 of the National Labor Relations Act, as amended.WtE wit.L reinstitute right-of-way operations pre-viously performed by our employees represented bythe Union.WE wil.L bargain collectively, upon request, withthe Union as the exclusive bargaining representativeof our employees in the appropriate unit with re-spect to wages, hours, and other terms and condi-tions of employment.WI wil.l. offer to those employees discharged asa result of the subcontracting of our right-of-wayoperation immediate and full reinstatement to theirformer positions without prejudice to their seniorityor other rights and privileges, and WE WILL makethem whole for any loss of pay suffered by them asa result of our subcontracting that operation with-out appropriate bargaining.CENTRAI VIRGINIA E C IRIC COOPERA-I VE.428